DETAILED ACTION
The amendment filed 8/27/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments and arguments filed 8/27/2021 are sufficient to overcome the previously applied drawing objections and rejections under 112, and therefore those objections and rejections are withdrawn.
In regard to the 103 and double patenting rejections including combinations under LaGrange, applicant argues that LaGrange relies on seal assembly 82 which is disposed on the deflector but the leg is devoid of a seal assembly (arguments, page 11).  The examiner however disagrees because although LaGrange only shows a seal disposed on the deflector (as in figure 9 of LaGrange, and as in applicant’s arguments page 11), LaGrange does teach that such seal assembly may alternatively be disposed on the leg (col. 12, lines 43-45).  With the seal on the leg as taught by LaGrange, the resultant combination with Brockman would include “a seal assembly mounted along the one of the legs between the WETM and the distal end of the one of the legs” as now claimed and therefore rejections based on those combinations are maintained.  The double patenting rejection under application 16/095,257 in view of LaGrange is similarly maintained as LaGrange teaches such a seal placement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 10, 12, 14-16 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaGrange (US 6,089,320) in view of Brockman et al. (US 6,684,952).  LaGrange discloses a multilateral wellbore system comprising: a unitary junction (20, fig 6) having a conduit having a first upper aperture (at 88), a first lower aperture (at 76), and a second lower aperture (at 84, see col. 13, lines 50-65); the first lower aperture defined at the distal end of a primary leg extending from a conduit junction (62); the second lower aperture defined at the distal end of a lateral leg extending from the conduit junction, where at least one of the legs of the junction assembly is deformable (abstract, also fig 9 vs fig 12); a seal assembly mounted along one of the legs at a distal end of the one of the legs (col. 12, lines 43-45, where seal assembly 72, as in fig 12 would be as the same position on the leg); wherein both legs of the junction assembly are deformable with respect to one another (as shown in 12, also see col. 4, lines 59+); a completion deflector (36) comprising a tubular (fig 2) formed along a primary axis and having a first end and a second end, with a contoured surface (46) provided at a first end, the tubular further having an inner bore (52/50) extending between the two ends with a seal assembly (72) along the inner bore, the first end and the inner bore disposed for receipt of the primary leg of the junction assembly .  
Brockman et al. disclose a multilateral wellbore system comprising: an upper energy transfer mechanism (464) mounted along a conduit between a first upper aperture and a conduit junction (as in fig 12); a lower wireless energy transfer mechanism (470) mounted along one of the legs between a distal end of a passageway of the leg and the upper ETM, the upper ETM in wired communication with the lower WETM (466); wherein the WETM and the ETM are inductive coupler segments (col. 11, lines 60-65); a ETM (as om embodiment of fig 14, with ETMs in each leg) within the primary leg (as would correspond to deflector portion of LaGrange) which is a WETM (548); wherein at least one of the ETMs is powered from an energy source selected from the group consisting of electricity or motion of conductor/coil (inherent to induction assembly as described as known to one of ordinary skill); an electrical device in wired communication with an ETM, the electrical device is selected from the group consisting of sensors, flow control valves, controllers, WETMs, ETMs, contact electrical connectors, electrical power storage devices, computer memory and logic devices (col. 3, lines 37-60); a first tubing string (475) having a distal end with a seal assembly (610) and a ETM (477) disposed on the first tubing string, wherein the first tubing string extends into the first upper aperture (fig 15) of the junction assembly so that the ETM carried on the first tubing string is coupled to both the ETM and the WETM of the junction assembly (as in fig 15, coupled with 602); a lower ETM (any of ETM as shown in fig 14) mounted along the other leg between the conduit junction and the lower 
In regard to claim 5, LaGrange nor Brockman et al. explicitly disclose that seals are on both sides of the ETM of the completion deflector (as assembled) or that a lower seal is on the one of the legs and an upper seal is within the tubular of the completion deflector.  LaGrange does disclose multiple seals (72) and also discloses that those seals may be on the completion deflector or the one of the legs (col. 12, lines 43-45).  Therefore it is considered obvious to one of ordinary skill in the art before the time of filing to provide a seal assembly along an inner bore of the completion deflector between the ETM of the completion deflector and the first end of the tubular, such that the WETM of the one of the legs and the ETM of the completion deflector are sealed between the seal assembly of the one of the legs and the seal assembly of the completion deflector since such an arrangement would provide a seal at the lower end of the leg (as desired by LaGrange fig 12) and also provide a sealed engagement (as further providing a seal above) for the inductive coupler in order reduce interference (i.e. fluids, debris) between the couplers.

Claims 7, 8, 13, and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaGrange in view of Brockman et al. as applied to claims 1 and 16 Steele (WO 2016/007165).  LaGrange and Brockman et al. disclose all the limitations of these claims, as applied above, except for a lateral completion assembly with an ETM.  Steele discloses a completion assembly (201 as in fig 14) comprising an ETM (405a/b) mounted thereon; an inner bore (184’) extending between a first and second end, a WETM mounted along the inner bore, the first end and the inner bore disposed for receipt of a lateral leg (as in fig 14); wherein the lateral completion further comprises an electrical device in wired communication with the ETM of the lateral completion assembly (as connected to 408a/b), the electrical device selected from the group consisting of sensors, flow control valves, controllers, WETMs, ETMs, contact electrical connectors, electrical power storage devices, computer memory and logic devices (page 4, lines 7-14, page 15, lines 5-9); wherein the lateral completion assembly comprises a packer (page 5, lines 16-20, see 32 in figure 3 as lateral completion assembly).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide a lateral completion assembly, as taught by Steele, with the system of LaGrange, as modified by Brockman et al. in order to provide a completion assembly which provide selective flow control (i.e. with a valve of the lateral completion assembly) within the lateral bore.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaGrange and Brockman et al. as applied to claim 1 above, and further in view of Lovell (US 2013/0186641).  LaGrange and Brockman et al. disclose all the limitations of this claim, as applied above, except for a shroud arranged about the energy transfer mechanism.  Lovell discloses an energy transfer mechanism (inductive couplers 114) .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/095,257 in view of LaGrange (US 6,089,320).  ‘257 as in claim 1 (and in instant claim 1 for example) recites a multilateral wellbore junction comprising a unitary junction assembly with a conduit with two lower apertures on distal ends of respective legs, an upper energy transfer mechanism along the conduit between the first upper aperture and a conduit junction; and a lower wireless energy transfer mechanism.  ‘257 in claim 1 does not recite teach that at least one of the legs is deformable or a seal assembly mounted along one of the legs.  LaGrange discloses a substantially similar multilateral junction that it is deformable (figures 9, 10, 12) and has a seal assembly mounted along a leg at a distal end of the leg (72, col. 12, lines 43-45).  Therefore, it would have been 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
9/22/2021